                                                                       1



 1                   IN THE UNITED STATES DISTRICT COURT

 2                        FOR THE DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,             )   Case No. 2:16-cr-279-JAD-PAL
 4                                         )
                   Plaintiffs,             )   ORDER UNSEALING TRANSCRIPT
 5                                         )
     v.                                    )
 6                                         )
     JOSHUA SADAT WASHINGTON (1),          )
 7   FEDEL EZEKIEL SAKERS (2)              )
                                           )
 8                 Defendants.             )

 9

10            Upon the request of Michael Tanaka, Esq., and good cause

11 appearing:

12            IT IS HEREBY ORDERED the following transcript which

13 contains a sealed portion shall be unsealed in order to permit the

14 Court Reporter to prepare transcript of the following hearing and

15 sealed portion:    7/26/17, ECF 74, Motion Hearing.

16            IT IS FURTHER ORDERED that the Court Reporter shall

17 transcribe the sealed portion of the hearing identified herein and

18 provide a copy of the sealed portion to Michael Tanaka, Esq.

19            IT IS FURTHER ORDERED that the transcript portion

20 identified herein shall remain under seal on the public record

21 until further order of this Court, or the Ninth Circuit Court of

22 Appeals.

23            Dated: May
              DATED  May
                     this3,
                         13,2019.
                             2019 day of             , 2019.

24

25                                     THE HONORABLE JENNIFER A. DORSEY
                                       United States District Judge
